COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-10-00296-CV


Steven Jeffrey Johnson                    §    From the 342nd District Court

                                          §    of Tarrant County (342-245297-10)
v.
                                          §    March 26, 2015

Michele Jean Johnson                      §    Opinion by Justice Sudderth


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.

      It is further ordered that appellant Steven Jeffrey Johnson shall pay all of

the costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By __/s/ Bonnie Sudderth_______________
                                        Justice Bonnie Sudderth